We have made an examination and comparison of the evidence and are convinced that the jury might reasonably have found the accused guilty as charged beyond a reasonable doubt. The evidence was conflicting, both upon the charge of the information and upon the accused's defense of an alibi. Under these circumstances it was the province of the jury to resolve this conflict. We cannot hold that the verdict should have been set aside. State v. Chin Lung,106 Conn. 701, 704, 139 A. 91; State v. Cianflone,98 Conn. 454, 459, 120 A. 347.
   There is no error.